OPINION — AG — **** AUTHORITY OF EMPLOYEES GROUP HEALTH AND LIFE INSURANCE BOARD **** THE OKLAHOMA STATE EMPLOYEES GROUP HEALTH AND LIFE INSURANCE BOARD CANNOT IMPOSE REQUIREMENTS OF ELIGIBILITY IN ADDITION TO THOSE AS PROVIDED IN 74 O.S. 1971 1301 [74-1301] ET SEQ., BUT THE BOARD MAY PRESCRIBE TERMS OF COVERAGE EXTENDED TO THOSE ELIGIBLE MEMBERS OF THE STATE EMPLOYEES GROUP HEALTH AND LIFE INSURANCE PROGRAM. FURTHER, PURSUANT TO 74 O.S. 1971 1307 [74-1307], THE BOARD MAY ALTER OR AMEND SUCH TERMS WITH RESPECT TO PRESCRIBING SUCH COVERAGE AT ANY TIME DURING THE CONTRACT YEAR, ABSENT A PROVISION IN THE CONTRACT TO THE CONTRARY. CITE: 74 O.S. 1971 1306 [74-1306], 74 O.S. 1971 1307 [74-1307] (LARRY FRENCH)